PARTNERSHIP AGREEMENT

THIS PARTNERSHIP AGREEMENT (“Agreement”) made and effective this 6/15/2004, by
and between the following parties or individuals, referred to in this Agreement
as the “Partners”:

1.             Shalom Attia Israeli Passport # 8804844


2.              Yossi Attia as agent for KSDR – LRS, LLC a Nevada Limited
Liability Corporation


The Partners wish to set forth, in a written agreement, the terms and conditions
by which they will associate themselves in the Partnership via Atia Projekt
d.o.o. a Croatian company

NOW, THEREFORE, in consideration of the promises contained in this Agreement,
the Partners affirm in writing their association as a partnership in accordance
with the following provisions:

1.     Name and Place of Business.

The name of the partnership shall be called ATIA PROJECT d.o.o. (the
“Partnership”). Its principal place of business shall be Pula, Verudela 17,
Hotel Histria, until changed by agreement of the Partners, but the Partnership
may own property and transact business in any and all other places as may from
time to time be agreed upon by the Partners.

2.     Purpose.

The purpose of the Partnership shall be to DEVELOP REAL ESTATE PROJECT – MAINLY
IN PREMANTURA, CROATIA. The Partnership may also engage in any and every other
kind or type of business, whether or not pertaining to the foregoing, upon which
the Partners may at any time or from time to time agree. Mr. Shalom Atia will be
the sole manager of Atia Projekt d.o.o. The intention of the parties is to open
an operating office in Pula (including a secretary, office equipment etc.; For
now the Partnership involve or may be involve in 5 different adjacent lots in
Premantura, where the “MIRO” lots was not purchase yet. It is agreed that the
Company Ceja which own 2 lots will transfer the lots to Atia Project via Franko
Cerin – Notary Public, and thereafter Ceja as corporation will be owned by Mr.
Shalom Atia – where KSDR-LRS, LLC will own 0% (zero percents) in Ceja. To remove
any doubt, Ceja will be transferred to Mr. Shalom Atia ONLY AFTER THE LOTS WERE
TRANSFER TO Atia Projekt d.d.o..

3.     Term.

The Partnership shall commence as of the date of this Agreement and shall
continue until terminated as provided herein.

4.     Capital Accounts.

A.     The Partners shall make an initial investment of capital,
contemporaneously with the execution of this Agreement, as follows:

  Partners and Capital
All necessary Capital contribution needed to the company beside the basic
capital that was recorded on 4/22/2004 in Zagreb (when the corporation was
incorporated), will be contributed by KSDR-LRS, LLC and will be considered as
loans to Atia Projekt d.o.o. to be paid-off back to KSDR-LRS, LLC. To remove any
doubt Mr. Shalom Atia will not be require contributing any funds to Atia
Projekt.


  Mr. Shalom Atia will prepare a spreadsheet that will give a projection of cash
flow needs to the projects. This spreadsheet after agreed will be initials and
then become part of this agreement.


  The Partners shares in Atia Proekt d.o.o. will be allocated as follows:


  Shalom Atia 33.33%

  KSDR-LRS, LLC 66.67%


  Shalom Atia will make all the necessary documents needed to issue or assume
shares to KSDR-LRS, LLC, so KSDR-LRS, LLC will be beneficial owner of 66.67% of
Atia Projekt d.o.o. During the time till issuing, Shalom Atia will serve as
agent / trustee of KSDR-LRS, LLC for the shares owing by KSDR-LRS, LLC.


In addition to each Partner’s share of the profits and losses of the
Partnership, as set forth in Section 5, each Partner is entitled to an interest
in the assets of the Partnership.

B.     The amount credited to the capital account of the Partners at any time
shall be such amount as set forth in this Section 4 above, plus the Partner’s
share of the net profits of the Partnership and any additional capital
contributions made by the Partner and minus the Partner’s share of the losses of
the Partnership and any distributions to or withdrawals made by the Partner. For
all purposes of this Agreement, the Partnership net profits and each Partner’s
capital account shall be computed in accordance with generally accepted
accounting principles, consistently applied, and each Partner’s capital account,
as reflected on the Partnership federal income tax return as of the end of any
year, shall be deemed conclusively correct for all purposes, unless an objection
in writing is made by any Partner and delivered to the accountant or accounting
firm preparing the income tax return within one (1) year after the same has been
filed with the Internal Revenue Service. If an objection is so filed, the
validity of the objection shall be conclusively determined by an independent
certified public accountant or accounting firm mutually acceptable to the
Partners.

5.     Profits and Losses.

Until modified by mutual consent of all the Partners, the profits and losses of
the Partnership and all items of income, gain, loss, deduction, or credit shall
be shared by the Partners in the following proportions:

  Partners and Shares


1.          Shalom Atia 33.33%

2.          KSDR-LRS, LLC 66.67%


6.     Books and Records of Account.

The Partnership books and records shall be maintained at the principal office of
the Partnership and each Partner shall have access to the books and records at
all reasonable times.

7.     Future Projects.

The Partners recognize that future projects for the Partnership depend upon many
factors beyond present control, but the Partners wish to set forth in writing
and to mutually acknowledge their joint understanding, intentions, and
expectations that the relationship among the Partners will continue to flourish
in future projects on similar terms and conditions as set forth in this
Agreement, but there shall be no legal obligations among the Partners to so
continue such relationship in connection with future projects.

8.     Time and Salary.

Until and unless otherwise decided by unanimous agreement of the Partners, Each
Partner shall nonetheless be expected to devote such time and attention to
Partnership affairs as shall from time to time be determined by agreement of the
Partners. No Partner shall be entitled to any salary or to any compensation for
services rendered to the Partnership or to another Partner.

It is agreed, that Mr. Shalom Atia will be entitle to a monthly salary of
$3,000.00 (three thousand USD) upon breaking ground of the first project. Mr.
Shalom Atia will be entitle to reimburse of car and gas expenses, as well as
administration expenses, to be paid by Atia Projekt d.o.o.

9.     Transfer of Partnership Interests.

A.     Restrictions on Transfer. None of the Partners shall sell, assign,
transfer, mortgage, encumber, or otherwise dispose of the whole or part of that
Partner’s interest in the Partnership, and no purchaser or other transferee
shall have any rights in the Partnership as an assignee or otherwise with
respect to all or any part of that Partnership interest attempted to be sold,
assigned, transferred, mortgaged, encumbered, or otherwise disposed of, unless
and to the extent that the remaining Partner(s) have given consent to such sale,
assignment, transfer, mortgage, or encumbrance, but only if the transferee
forthwith assumes and agrees to be bound by the provisions of this Agreement and
to become a Partner for all purposes hereof, in which event, such transferee
shall become a substituted partner under this Agreement.

B.     Transfer Does Not Dissolve Partnership. No transfer of any interest in
the Partnership, whether or not permitted under this Agreement, shall dissolve
the Partnership. No transfer, except as permitted under Subsection 9.A. above,
shall entitle the transferee, during the continuance of the Partnership, to
participate in the management of the business or affairs of the Partnership, to
require any information or account of Partnership transactions, or to inspect
the books of account of the Partnership; but it shall merely entitle the
transferee to receive the profits to which the assigning Partner would otherwise
be entitled and, in case of dissolution of the Partnership, to receive the
interest of the assigning Partner and to require an account from the date only
of the last account agreed to by the Partners.

10.     Death, Incompetency, Withdrawal, or Bankruptcy.

Neither death, incompetency, withdrawal, nor bankruptcy of any of the Partners
or of any successor in interest to any Partner shall operate to dissolve this
Partnership, but this Partnership shall continue as set forth in Section 3,
subject, however, to the following terms and conditions:

A.     Death or Incompetency.

In the event any Partner dies or is declared incompetent by a court of competent
jurisdiction, the successors in interest of that Partner shall succeed to the
partnership interest of that Partner and shall have the rights, duties,
privileges, disabilities, and obligations with respect to this Partnership, the
same as if the successors in interest were parties to this Agreement, including,
but not limited to, the right of the successors to share in the profits or the
burden to share in the losses of this Partnership, in the same manner and to the
same extent as the deceased or incompetent Partner; the right of the successors
in interest to continue in this Partnership and all such further rights and
duties as are set forth in this Agreement with respect to the Partners, the same
as if the words “or his or her successors in interest” followed each reference
to a Partner; provided, however, that no successor in interest shall be
obligated to devote any service to this Partnership and, provided further, that
such successors in interest shall be treated as holding a passive, rather than
active, ownership investment.

B.     Payments Upon Retirement or Withdrawal of Partner.

  (1) Amount of Payments. Upon the retirement or withdrawal of a Partner, that
Partner or, in the case of death or incompetency, that Partner’s legal
representative shall be entitled to receive the amount of the Partner’s capital
account (as of the end of the fiscal year of the Partnership next preceding the
day on which the retirement or withdrawal occurs) adjusted for the following:


  (a) Any additional capital contributions made by the Partner and any
distributions to or withdrawals made by the Partner during the period from the
end of the preceding fiscal year to the day on which the retirement or
withdrawal occurs;


  (b) The Partner’s share of profits and losses of the Partnership from the end
of the preceding fiscal year of the Partnership to the day on which the
retirement or withdrawal occurs, determined in accordance with generally
accepted accounting principles, consistently applied; and


  (c) The difference between the Partner’s share of the book value of all of the
Partnership assets and the fair market value of all Partnership assets, as
determined by a fair market value appraisal of all assets. Unless the retiring
or withdrawing Partner and the Partnership can agree on one appraiser, three (3)
appraisers shall be appointed — one by the Partnership, one by the retiring or
withdrawing Partner, and one by the two appraisers thus appointed. All
appraisers shall be appointed within fifteen (15) days of the date of retirement
or withdrawal. The average of the three appraisals shall be binding on all
Partners.


  (2) Time of Payments. Subject to a different agreement among the Partners or
successors thereto, the amount specified above shall be paid in cash, in full,
but without interest, no later than twelve (12) months following the date of the
retirement or withdrawal.


  (3) Alternate Procedure. In lieu of purchasing the interest of the retiring or
withdrawing Partner as provided in subparagraph (1) and (2) above, the remaining
Partners may elect to dissolve, liquidate and terminate the Partnership. Such
election shall be made, if at all, within thirty (30) days following receipt of
the appraisal referred to above.


11.     Procedure on Dissolution of Partnership.

Except as provided in Section 10.B.(3) above, this Partnership may be dissolved
only by a unanimous agreement of the Partners. Upon dissolution, the Partners
shall proceed with reasonable promptness to liquidate the Partnership business
and assets and wind-up its business by selling all of the Partnership assets,
paying all Partnership liabilities, and by distributing the balance, if any, to
the Partners in accordance with their capital accounts, as computed after
reflecting all losses or gains from such liquidation in accordance with each
Partner’s share of the net profits and losses as determined under Section 5.

12.     Title to Partnership Property.

If for purposes of confidentiality, title to Partnership property is taken in
the name of a nominee or of any individual Partner, the assets shall be
considered to be owned by the Partnership and all beneficial interests shall
accrue to the Partners in the percentages set forth in this Agreement.

13.     Leases.

All leases of Partnership assets shall be in writing and on forms approved by
all the Partners.

14.     Controlling Law.

This Agreement and the rights of the Partners under this Agreement shall be
governed by the laws of the State of California.

15.     Notices.

Any written notice required by this Agreement shall be sufficient if sent to the
Partner or other party to be served by registered or certified mail, return
receipt requested, addressed to the Partner or other party at the last known
home or office address, in which event the date of the notice shall be the date
of deposit in the United States mails, postage prepaid.

16.     General.

This Agreement contains the entire agreement of the Partners with respect to the
Partnership and may be amended only by the written agreement executed and
delivered by all of the Partners.

17.     Binding Upon Heirs.

This Agreement shall bind each of the Partners and shall inure to the benefit of
(subject to the Sections 9 and 10) and be binding upon their respective heirs,
executors, administrators, devisees, legatees, successors and assigns.

IN WITNESS WHEREOF, the Partners have executed this Agreement the date first
above written.

Signed today: Friday, August 20, 2004 effective from 6/15/2004




________________________
Shalom Atia



________________________
KSDR-LRS, LLC